                           U.S. BANKRUPTCY COURT
              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
   In re:       Mordechai Koka
   BK Case No.: 20-50469-SLJ




                CERTIFICATE OF SERVICE
           I, Lars T. Fuller, declare that I am a citizen and resident of the United States of America
   and over 18 years of age and not a party to the within entitled litigation. My business address is
   The Fuller Law Firm, P.C., 60 North Keeble Avenue, San Jose, California 95126. On this date I
   served the following documents on the person named below by faxing a true copy thereof to the
   fax number indicated below or by placing a true copy thereof in a sealed envelope with first class
   postage thereon, fully prepaid, in the United States mail at San Jose, California addressed as
   addressed below or by e-mail or by electronic filing, as set forth below:


           1) Motion Authorizing Sale of Real Property at 1702 Paru St., Alameda, CA
           2) Memorandum of Points and Authorities in Support of Motion Authorizing Sale
              of Real Property at 1702 Paru St., Alameda, CA
           3) Supplemental Declaration of Debtor in Support of Motion Authorizing Sale of
              Real Property at 1702 Paru St. Alameda, CA


           I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct and that this declaration was executed on September 10, 2021 at San
   Jose, California.

                                                    _______/s/ Lars T. Fuller________

   ELECTRONIC SERVICE LIST:

   Office of the U.S. Trustee, Attn: Jared A. Day, 300 Booth St. #3009, Reno, NV 89509
   Christopher Hayes, Subchapter V Trustee, 23 Railroad Ave, #1238, Danville, CA 94526
   All ECF Participants

   CERTIFIED-MAIL SERVICE LIST:

   Deutsche Bank National Trust Company                      Deutsche Bank National Trust Company
   1761 East St. Andrew Place, 2nd Floor                     1011 Centre Road, Suite 200
   Santa Ana, CA 92705                                       Wilmington, DE 19805
   Attn: Michael Caro, Vice President                        Attn: Michael Caro, Vice President

   Citibank (West) , FSB                                     Citibank, N.A.
   One Sansome Street, 22nd Floor                            5800 S. Corporate Place
   San Francisco, CA 94104                                   Sioux Falls, SD 57108
   Attn: Sunil Garg, CEO                                     Attn: Sunil Garg, CEO

   HSBC Bank USA, National Association
   1800 Tysons Blvd, Ste 50
   Tysons, VA 22102
   Attn: Michael M. Roberts, CEO

Case: 20-50469      Doc# 237       Filed: 09/10/21       Entered: 09/10/21 16:32:22          Page 1 of 5
                            U.S. BANKRUPTCY COURT
               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
   MAIL SERVICE LIST:

   Deutsche Bank National Trust Company
   c/o McCarthy & Holthus, LLP
   411 Ivy Street
   San Diego, CA 92101

   Aldridge Pite, LLP
   4375 Jutland Drive, Suite 200
   P.O. Box 17933
   San Diego, CA 92177-0933

   Deutsche Bank National Trust Company
   3 Park Plaza, 16th Floor
   Irvine, CA 92614
   Attn: Michael Caro, Vice President

   HSBC Bank USA, N.A.
   c/o C T Corporation System
   330 N. Brand Blvd, Ste 700
   Glendale, CA 91203
   Attn: Amanda Garcia

   See list attached.




Case: 20-50469          Doc# 237   Filed: 09/10/21   Entered: 09/10/21 16:32:22   Page 2 of 5
Label Matrix for local noticing                   CA Employment Development Dept.                CA Franchise Tax Board
0971-5                                            Bankruptcy Group MIC 92E                       Attn: Special Procedures
Case 20-50469                                     P.O. Box 826880                                P.O. Box 2952
California Northern Bankruptcy Court              Sacramento, CA 94280-0001                      Sacramento, CA 95812-2952
San Jose
Fri Sep 10 15:49:21 PDT 2021
Deutsche Bank National Trust Company, as Ind      Green Bay Builders, Inc.                       HSBC Bank USA, National Association
c/o McCarthy & Holthus, LLP                       858 Acalanes Rd                                c/o BDFTW, LLP
2763 Camino Del Rio South                         Lafayette, CA 94549-3302                       4004 Belt Line Rd Ste. 100
San Diego, CA 92108-3708                                                                         Addison, TX 75001-4320


IRS                                               (p)CALIFORNIA STATE BOARD OF EQUALIZATION      U.S. Attorney
P.O. Box 7346                                     ACCOUNT REFERENCE GROUP MIC 29                 Civil Division
Philadelphia, PA 19101-7346                       P O BOX 942879                                 450 Golden Gate Ave.
                                                  SACRAMENTO CA 94279-0029                       San Francisco, CA 94102-3661


U.S. Bankruptcy Court                             Aldridge Pite, LLP                             Alexander & Scott Beuscher
280 South First Street                            4375 Jutland Dr Ste 200P                       1702 Paru St.
Room 3035                                         San Diego, CA 92117-3600                       Alameda, CA 94501-1273
San Jose, CA 95113-3099


Allan and Nicole Hulgan                           Arnaldo Catolos and Tate Arron Catolos         CBA Collection Bureau
549 Papac Way                                     1702 Paru St.                                  25954 Eden Landing Rd.
San Jose, CA 95117-1567                           Alameda, CA 94501-1273                         Hayward, CA 94545-3837



Citi Visa (Costco)                                CitiMortgage, Inc.                             Contractors State License Board
P.O. Box 6217                                     1000 Technology Dr.                            Sacramento Intake/Mediation
Sioux Falls, SD 57117-6217                        MS 504A                                        Center
                                                  O Fallon, MO 63368-2240                        P.O. Box 269116
                                                                                                 Sacramento, CA 95826-9116

Credit Collection                                 Credit Collection Services                     Dale Gardener and Melissa Gardner
P.O. Box 607                                      PO Box 607                                     442 Fulton Court
Norwood, MA 02062-0607                            Norwood, MA 02062-0607                         Santa Clara, California 95051-6307



Daniel Morgan                                     Darlene C. Vigil
c/o Philip C. Zvonicek                            Barrett Daffin Frappier Treder & Weiss,
1880 Century Park East, Suite 1200                3990 Concours Ste 350
Los Angeles, CA 90067-1621                        Ontario, CA 91764-7971


Department of the Treasury                        Deutsche Bank National Trust Company           Employment Development Department
Internal Revenue Service                          c/o Select Portfolio Servicing, Inc.           P.O. Box 826880
P.O. Box 7346                                     P.O. Box 65250                                 Sacramento, CA 94280-0001
Philadelphia PA 19101-7346                        Salt Lake City, UT 84165-0250


FCI Lender Services, Inc.                         FRANCHISE TAX BOARD                            Franchise Tax Board
P.O. Box 272370                                   BANKRUPTCY SECTION MS A340                     PO Box 942867
Anaheim, CA 92809-0112                            PO BOX 2952                                    Sacramento, CA 94267-0001
                                                  SACRAMENTO CA 95812-2952
              Case: 20-50469           Doc# 237      Filed: 09/10/21           Entered: 09/10/21 16:32:22     Page 3 of 5
                                                  HOUZZ                                          HSBC Bank USA, National Association
                                                  285 Hamilton Ave., 4th Floor                   c/o Barrett Daffin Frappier
                                                  Palo Alto, CA 94301-2540                       Treder & Weiss LLP
                                                                                                 4004 Belt Line Rd Ste. 100
                                                                                                 Addison, TX 75001-4320

HSBC Bank USA, National Association               Internal Revenue Service                       Jeff and Amalia Hanna
c/o Nationstar Mortgage LLC                       P.O. Box 7346                                  161 Cherry Ave.
Attention: Bankruptcy Department                  Philadelphia, PA 19101-7346                    Campbell, CA 95008-3415
PO Box 619096
Dallas, TX 75261-9096

Julia Mackenzie; Lauren Mackenzie                                                                Mai T. Hoang
Tammy Le; Elliott Allan                                                                          9814 Davona Dr.
1702 Paru St.                                                                                    San Jose, CA 94583-2910
Alameda, CA 94501-1273


                                                  Manolo & Erlina Penaranda                      Melissa Gardner
                                                  Arnaldo Catolos & Tate Arron                   442 Fulton Ct.
                                                  Catolos                                        Santa Clara, CA 95051-6307
                                                  1702 Paru St.
                                                  Alameda, CA 94501-1273

Meyer Law Group, LLP                              Mr. Cooper                                     Nationstar Mortgage, LLC DBA Mr. Cooper
Attn: Brent D. Meyer, Esq.                        8950 Cypress Waters Blvd.                      PO Box 619094
268 Bush Street #3639                             Coppell, TX 75019-4620                         Dallas, TX 75261-9094
San Francisco, California 94104-3503


Nicole and Alan Hulgan                            Office of the U.S. Trustee / SJ                Office of the United States Trustee
549 Papac Way                                     U.S. Federal Bldg.                             Attn: Terri H. Didion
San Jose, CA 95117-1567                           280 S 1st St. #268                             2500 Tulare Street, Suite 1401
                                                  San Jose, CA 95113-3004                        Fresno, CA 93721-1326


SALES FORCE                                       Select Portfolio Servicng                      Selwyn D. Whitehead, Esq.
415 Missioni St., 3rd Floor                       Attn: Legal Dept.                              4650 Scotia Ave
San Francisco, CA 94105-2504                      P.O. Box 65250                                 Oakland, CA 94605-5655
                                                  Salt Lake City, UT 84165-0250


Shimon Bouganim                                   Steve Frankel                                  Tenant #1
c/o Michael D. Kolodzi, Esq.                      315 Bryan Ct.                                  1702 Paru St.
433 North Camden Drive, #600                      Palo Alto, CA 94301-1401                       Alameda, CA 94501-1273
Beverly Hills, CA 90210-4416


Tenant #2                                         Tenant #3                                      Thanh-Tam Morgan and Daniel
1702 Paru St.                                     1702 Paru St.                                  Morgan
Alameda, CA 94501-1273                            Alameda, CA 94501-1273                         1040 W. Edmundson Ave.
                                                                                                 Ceres, CA 95307


United Site Services                              Dale Gardner                                   Jeff Hanna
P.O. Box 53267                                    442 Fulton Court                               161 Cherry Avenue
Phoenix, AZ 85072-3267                            Santa Clara, CA 95051-6307                     Campbell, CA 95008-3415

              Case: 20-50469           Doc# 237      Filed: 09/10/21           Entered: 09/10/21 16:32:22     Page 4 of 5
                                                      Mordechai Koka                                       Richard Dahnken
                                                      858 Acalanes Rd.                                     Castlemont Realty
                                                      Lafayette, CA 94549                                  2760 Camino Diablo, Suite B
                                                                                                           Walnut Creek, CA 94597-3906




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


State Board of Equalization
Attn: Special Procedures Section, MIC:55
P.O. Box 942879
Sacramento, CA 94279




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Nationstar Mortgage LLC d/b/a Mr. Cooper           (d)Franchise Tax Board                               (u)Allan Hulgan
                                                      Bankruptcy Section MS A340
                                                      P.O. Box 2952
                                                      Sacramento, CA 95812-2952


(u)Amalia Hanna                                       (u)Melissa Gardner                                   (u)Nicole Hulgan




End of Label Matrix
Mailable recipients     62
Bypassed recipients      6
Total                   68




              Case: 20-50469            Doc# 237         Filed: 09/10/21           Entered: 09/10/21 16:32:22           Page 5 of 5
